DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 11/29/2021 have been considered but they are not fully persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 Applicant argues that the cited references fail to teach, disclose or suggest all limitations of claims 66 and 82.  In particular, Applicant asserts that the cited references fail to disclose the underline limitations bellow: 
66. An optical imaging device comprising
a flexible lightguide having a first end and a second end;
a lens assembly attached to and optically coupled to the second end of the flexible lightguide, the lens assembly comprising an electrowetting variable-focus lens element, the electrowetting variable-focus lens element having a tunable focal length and a tunable focal position in a dimension perpendicular to a direction of propagation of radiation from the flexible lightguide through the lens assembly, the electrowetting variable-focus lens element comprising:
a transparent substrate having a surface;
one or more sidewalls extending from the surface of the substrate, the one or more sidewalls having surfaces defining a cavity;
a polar liquid disposed within the cavity;
a second liquid disposed within the cavity, the second liquid being immiscible with the polar liquid and having a different index of refraction than the first liquid, the second liquid being electrically insulating, the polar liquid and the second liquid forming two distinct liquid phases within the cavity;
a plurality of separately-addressable first electrodes disposed along and distributed around the sidewalls of the cavity in a lateral relationship to one another; and
one or more second electrodes electrically isolated from the one or more first electrodes,
the plurality of separately-addressable electrodes being configured such that the focal length of the electrowetting variable-focus lens and the focal position of the electrowetting variable-focus lens element in a dimension perpendicular to a direction of propagation of radiation from the flexible lightguide through the lens assembly can be changed by changing one or more voltage biases on one or more of the plurality of separately-addressable first electrodes; and
a photodetector coupled to the flexible lightguide to detect radiation propagating from the second end toward the first end of the flexible lightguide.
Applicant cites FIG. 2 of Rolland and submits that “while axial scanning can be performed using the variable-focus lens 134, lateral scanning is performed by movement of the scanning element 132. Thus, in the systems of Rolland, a separate optomechanical element is required for lateral scanning.”
a tunable focal position in a dimension perpendicular to a direction of propagation of radiation from the flexible lightguide through the lens assembly.” does not states how the lateral scanning is performed. Further, Rolland shows the limitation in question above in [0025] and FIGS. [0024]  wherein Rolland discloses the optical system 130 includes a scanning element 132 and a variable focus lens 13 that together the laterally and axially scan light 150 relative to the material 110, focusing the light on discrete points 112 of a cross-section 119. Examiner submits that the direction of propagation of radiation from the flexible lightguide through the lens assembly is in the z-axis, which is clearly illustrated in Fig 1 and the tunable focal position in in the cross-section 119 which is in a dimension perpendicular to the z-axis.
Applicant’s arguments, with respect to the rejection(s) of claim(s) 66 and 82 under 35 U.S.C. 103 as being unpatentable over Rolland et al. (US 2009/0133170 Al) in view of Jiang et al. (US 20140253870 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of under 35 U.S.C. 103(a) as being unpatentable over Rolland et al. (US20090133170A1) in view of Kroupenkine . (US20110090494A1).
Applicant’s arguments, with respect to claims 68 and 69 have been fully considered and are persuasive.  The rejection under U.S.C. of claims 68 and 69 has been withdrawn.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner notes that claims 84 and 85 are directly or indirectly dependent on claim 80 which is rejected in further view of Califorrniaa.
In re to Applicant argues that dependent claims are allowable for their dependence on an allowable claim. Examiner submits that these arguments were addressed above and are not persuasive.
For the above reasons, it is believed that the rejections should be sustained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 66, 74-78, 82, 84 and 85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 8-10, 15 and 17 of U.S. Patent No. 10634899. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claims 66, 74-78, 82, 84 and 85 of the instant application are encompassed by limitations recited in claims5, 8-10, 15 and 17 of the U.S. Patent No. 10634899.

16/853,512
U.S. Patent No. 10634899
66. An optical imaging device comprising

a flexible lightguide having a first end and a second end;





a lens assembly attached to and optically coupled to the second end of the flexible lightguide, the lens assembly comprising an electrowetting variable-focus lens element, the electrowetting variable-focus lens element having a tunable focal length and a tunable focal position in a dimension perpendicular to a direction of propagation of radiation from the flexible lightguide through the lens assembly, the electrowetting variable-focus lens element comprising:



a transparent substrate having a surface; one or more sidewalls extending from the surface of the substrate, the one or more sidewalls having surfaces defining a cavity;

a polar liquid disposed within the cavity;

a second liquid disposed within the cavity, the second liquid being immiscible with the polar liquid and having a different index of refraction than the first liquid, the second liquid being electrically insulating, the polar liquid and the second liquid forming two distinct liquid phases within the cavity;

a plurality of separately-addressable first electrodes disposed along and distributed around the sidewalls of the cavity in a lateral relationship to one another; and

one or more second electrodes electrically isolated from the one or more first electrodes,

the plurality of separately-addressable electrodes being configured such that the focal length of the electrowetting variable-focus lens and the focal position of the electrowetting variable-focus lens element in a dimension perpendicular to a direction of propagation of radiation from the flexible lightguide through the lens assembly can be changed by changing one or more voltage biases on one or more of the plurality of separately-addressable first electrodes; and

a photodetector coupled to the flexible lightguide to detect radiation propagating from the second end toward the first end of the flexible lightguide.


transmitting input optical radiation of a first wavelength and input optical radiation of a second wavelength, the second wavelength being different from the first,


an electrowetting variable-focus lens element position in a dimension perpendicular, thereby focusing the radiation on or in the sample, the optical radiation of the first wavelength modulating the sample and the optical radiation of the second wavelength causing radiation to emanate from the sample, the electrowetting variable-focus lens element having a tunable focal length and a tunable focal position in a dimension perpendicular to a direction of propagation of radiation through the electrowetting variable-focus lens element, the electrowetting variable-focus lens element comprising:


a transparent substrate having a surface -4-one or more sidewalls extending from the surface of the substrate, the one or more sidewalls having surfaces defining a cavity

a polar liquid disposed within the cavity;

a second liquid disposed within the cavity, the second liquid being immiscible with the polar liquid and having a different index of refraction than the first liquid, the second liquid being electrically insulating, the polar liquid and the second liquid forming two distinct liquid phases within the cavity;



a plurality of separately-addressable first electrodes disposed on and distributed the 



and one or more second electrodes electrically isolated from the plurality of separately-addressable first electrodes, the plurality of separately-addressable electrodes being configured such that the focal length of the electrowetting variable-focus lens element and the focal position of the electrowetting variable-focus lens element in a dimension perpendicular to a direction of propagation of radiation through the electrowetting variable-focus lens element can be changed by changing one or more voltage biases on one or more of the plurality of separately-addressable first electrodes

transmitting the radiation emanating from the sample to the flexible lightguide through the lens assembly; and transmitting the emanated radiation to a photodetector; then changing the focal length of the variable-focus lens element, the focal position of the variable-focus lens element, or both by changing one or more voltage biases on one or more of the plurality of separately-addressable first electrodes, and then repeating the transmitting of the optical radiation from the flexible lightguide through the lens assembly, the transmitting of the radiation emanating from the sample, and the transmitting of the emanated radiation to the photodetector.

5. The method according to claim 1, wherein the lightguide is 2 mm or less in diameter.
75.  The optical imaging device of claim 66, wherein the electrowetting lens element further comprises a transparent cover disposed over one or more sidewalls, the cover having a surface closing the cavity.
8. The method of claim 7, wherein the electrowetting lens element further comprises a transparent cover disposed over one or more sidewalls, the cover having a surface closing the cavity
76.  The optical imaging device of claim 66, further comprising one or more voltage sources coupled between the one or more first 


10. The method according to claim 7, wherein the surfaces of the sidewalls defining the cavity of the electrowetting lens element have one or more coatings formed thereon, and wherein the outermost coating of each is a hydrophobic coating.
78.  The optical imaging device according to claim 66, wherein a single second electrode is provided along the surface of the cover or along the surface of the substrate.
11. The method according to claim 7, wherein a single second electrode is provided along the surface of the cover or along the surface of the substrate.
84.  A method for imaging a sample, the method comprising transmitting input optical radiation from a flexible lightguide through a lens assembly comprising an electrowetting variable-focus lens element according to claim 80, thereby focusing the radiation on or in the sample; transmitting radiation emanating from the sample in response to the optical radiation to the flexible lightguide through the lens assembly; and transmitting the emanated radiation to a photodetector; then changing the focal length of the variable-focus lens element, the focal position of the variable-focus lens element, or both by changing one or more voltage biases on one or more of the plurality of separately-addressable first electrodes, and then -8-repeating the transmitting of the optical radiation from the flexible lightguide through the lens assembly, the transmitting of the radiation emanating from the sample in response to the optical radiation, and the transmitting of the emanated radiation to the photodetector.
17. A method for imaging tissue, the method comprising
providing an optical imaging device comprising
one or more sources of optical radiation;
a flexible lightguide having a first end and a second end, the one or more sources of optical radiation being optically coupled to the first end of the flexible lightguide;
a lens assembly attached to and optically coupled to the second end of the flexible lightguide, the lens assembly comprising an electrowetting variable-focus lens element, the electrowetting variable-focus lens element having a tunable focal length; and
a photodetector coupled to the flexible lightguide to detect radiation propagating from the second end toward the first end of the flexible lightguide,
wherein the flexible lightguide is a bundle of optical fibers, and wherein the device is configured to couple optical radiation of the first wavelength and/or optical radiation of the second wavelength through different optical fibers of the fiber bundle to provide lateral scanning;
in a first measurement step,
transmitting optical radiation from the one or more optical sources through one or more optical fibers of the fiber bundle and through the lens assembly, thereby focusing the optical radiation in the tissue; and

in a second measurement step,
transmitting optical radiation from the one or more optical sources through one or more optical fibers of the fiber bundle and through the lens assembly, thereby focusing the optical radiation in the tissue, the one or more optical fibers of the second measurement step being different than the one or more optical fibers of the first measurement step; and
transmitting the radiation emanating from the tissue to the fiber bundle through the lens assembly.


15. A method for imaging a sample, the method comprising
transmitting input optical radiation of a first wavelength and input optical radiation of a second wavelength, the second wavelength being different from the first, from a flexible lightguide through a lens assembly comprising an electrowetting variable-focus lens element, thereby focusing the radiation on or in the sample, the optical radiation of the first wavelength modulating the sample and the optical radiation of the second wavelength causing radiation to emanate from the sample, the electrowetting variable-focus lens element having a tunable focal length and a tunable focal position in a dimension perpendicular to a direction of propagation of radiation through the electrowetting variable-focus lens element, the electrowetting variable-focus lens element comprising:
a transparent substrate having a surface;
one or more sidewalls extending from the surface of the substrate, the one or more sidewalls having surfaces defining a cavity;
a polar liquid disposed within the cavity;
a second liquid disposed within the cavity, the second liquid being immiscible with the polar liquid and having a different index of refraction than the first liquid, the second liquid being electrically insulating, the polar 
a plurality of separately-addressable first electrodes disposed on and distributed the sidewalls of the cavity in a lateral relationship to one another; and
one or more second electrodes electrically isolated from the plurality of separately-addressable first electrodes,
the plurality of separately-addressable electrodes being configured such that the focal length of the electrowetting variable-focus lens element and the focal position of the electrowetting variable-focus lens element in a dimension perpendicular to a direction of propagation of radiation through the electrowetting variable-focus lens element can be changed by changing one or more voltage biases on one or more of the plurality of separately-addressable first electrodes;
transmitting the radiation emanating from the sample to the flexible lightguide through the lens assembly; and
transmitting the emanated radiation to a photodetector; then
changing the focal length of the variable-focus lens element, the focal position of the variable-focus lens element, or both by changing one or more voltage biases on one or more of the plurality of separately-addressable first electrodes, and then
repeating the transmitting of the optical radiation from the flexible lightguide through the lens assembly, the transmitting of the radiation emanating from the sample, and the transmitting of the emanated radiation to the photodetector.



Regarding claim 82, claim 82 is rejected under nonstatutory double patenting because claim 82 recites limitations similar the limitations, in question, discussed above with respect to claim 66.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 66, 67, 75-78 and 82 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rolland et al. (US 2009/0133170 Al), hereinafter Rolland, in view of Kroupenkine et al. (US20110090494A1), hereinafter Kroupenkine.
Regarding claim 66, Rolland discloses an optical imaging device comprising (See [0013] - imaging system 100)
a flexible lightguide having a first end and a second end (See [0014] and FIG. 1- cord 140);
a lens assembly attached to and optically coupled to the second end of the flexible lightguide (See ¶ [0014] and Fig. 1 - the instrument 120 includes a housing 122 that contains the optical system 130)
the lens assembly comprising an electrowetting variable-focus lens element(See ¶ [0024] and Fig. 2 - a variable focus lens 134.), the electrowetting variable-focus lens element having a tunable focal length  and a tunable focal position in a dimension perpendicular to a direction of propagation of radiation from the flexible lightguide through the lens assembly, (See ¶ [0025] and FIGS. 1 and 2 -Axial scanning is accomplished by readjusting the variable focus lens 134 to alter the focal length of the lens. See also ¶ [0031] – liquid lens 334 can be refocused electrically):
the electrowetting variable-focus lens element comprising
a transparent substrate having a surface (See ¶ [0031] and Fig. 3– transparent end caps 338);
one or more sidewalls extending from the surface of the substrate, the one or more sidewalls having surfaces defining a cavity (See ¶ [0031] and Fig. 3– transparent end caps 338));
a polar liquid disposed within the cavity (See ¶[0031] and Fig. 3– Within the tubular casing 336 are a first liquid 340 and a second liquid 342, wherein the first liquid 340 may be an electrically conductive aqueous solution);
a second liquid disposed within the cavity (See ¶[0031] and Fig. 3– Within the tubular casing 336 are a first liquid 340 and a second liquid 342, wherein the second liquid 342 may be a nonconductive oil), the second liquid being immiscible with the polar liquid and having a different index of refraction than the first liquid (See ¶ [0031] and Fig. 3– The liquids 340 and 342 are immiscible liquids having approximately the same density but different refractive indexes), the second liquid being electrically insulating, the polar liquid and the second liquid forming two distinct liquid phases within the cavity (See ¶ [0031] and Fig. 3– Within the tubular casing 336 are a first liquid 340 and a second liquid 342, wherein the second liquid 342 may be a nonconductive oil);
a photodetector coupled to the flexible lightguide to detect radiation propagating from the second end toward the first end of the flexible lightguide (See ¶ [0013] - the processing system 174 then processes the light 150 to create an image pixel corresponding to the point 112 of the material 110; and ¶ [0019] and Fig. 1 - the processing system 174 may process light 150 reflected from the material 110 using optical imaging techniques, such as OCM and/or fluorescence spectroscopy. In some embodiments, OCM can be performed in conjunction with fluorescence spectroscopy so as to enable the generation of high-resolution images of the structure of the material 110, For example, a processing system 174 can be used such as the processing system described in Assignee's currently pending U.S. patent application entitled "Systems and Methods for Performing Simultaneous Tomography and Spectroscopy," filed Apr. 14, 2006, having Ser. No. 11/404,322, which is hereby incorporated by reference in its entirety. See also, US20070239031A1, incorporated by reference, ¶ [0025] - light detector 120, such as a charge-coupled device (CCD), photodiode array, or photomultiplier array, that detects the intensity of the spread light)
Rolland does not explicitly disclose a plurality of separately-addressable first electrodes disposed along and distributed around the sidewalls of the cavity in a lateral relationship to one another; and one or more second electrodes electrically isolated from the one or more first electrodes, the plurality of separately-addressable electrodes being configured such that the focal length of the electrowetting variable-focus lens and the focal position of the electrowetting variable-focus lens element in a dimension perpendicular to a direction of propagation of radiation from the flexible lightguide through the lens assembly can be changed by changing one or more voltage biases on one or more of the plurality of separately-addressable first electrodes.

However, Kroupenkine  from the same or similar endeavor of imaging systems discloses a plurality of separately-addressable first electrodes disposed along and distributed around the sidewalls of the cavity in a lateral relationship to one another (See FIGS. 5-6 and [0024] - lower layer of electrodes 505a and 505b); and
one or more second electrodes electrically isolated from the one or more first electrodes (See FIGS. 5-6 and [0024] - electrodes 515a and 515 b),
the plurality of separately-addressable electrodes being configured such that the focal length of the electrowetting variable-focus lens and the focal position of the electrowetting variable-focus lens element in a dimension perpendicular to a direction of propagation of radiation from the flexible lightguide through the lens assembly can be changed by changing one or more voltage biases on one or more of the plurality of separately-addressable first electrodes (See ¶¶ [0003], [0026] and [0029]- the electronic circuit will adjust the voltages across the electrodes in layer 505 such that the droplet 502 will move and become re-aligned. By varying the value of the voltage one can change the optical properties (e.g., the focal length and focal spot position)).  
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings  disclosed by Rolland to add the teachings of Kroupenkine  as above, in order to allow a lens assembly to be made using low-temperature fabrication processes that can reduce stress(es) on components of the lens assembly during fabrication and may correspondingly avoid damage to such polymer-based components during fabrication   (Kroupenkine , ¶¶ [0016] and [0032]).
Regarding claim 67, Rolland and Kroupenkine  disclose all the limitations of claim 66, and is analyzed as previously discussed with respect to that claim.
Furthermore, Rolland discloses the optical imaging device according to claim 66, further comprising a source of pulsed infrared radiation having an output optically coupled to the first end of the flexible lightguide, wherein the source of pulsed infrared radiation has a peak wavelength within the range of 700 nm to 1125 nm (See [0018] - the light source 172 may emit high-intensity, low-coherence, near-infrared (NIR) light. By way of example, the light source 172 comprises a pulsed infrared laser, such as a mode-locked, titanium-doped sapphire (Ti:Sa) femto-laser. The light source 172 can have a central wavelength in the range of approximately 700 nm (nanometers) to 900 nm, for example 800 nm)
Regarding claim 75, Rolland and Kroupenkine  disclose all the limitations of claim 66, and is analyzed as previously discussed with respect to that claim.
Furthermore, Rolland discloses the optical imaging device of claim 66, wherein the electrowetting lens element further comprises a transparent cover disposed over one or more sidewalls, the cover having a surface closing the cavity (See ¶[0031] and Fig. 3– transparent end caps 338). 
Regarding claim 76, Rolland and Kroupenkine  disclose all the limitations of claim 66, and is analyzed as previously discussed with respect to that claim.
Rolland does not explicitly disclose the optical imaging device of claim 66, further comprising one or more voltage sources coupled between the one or more first electrodes along the sidewalls of the cavity and the one or more second electrodes.
However, Kroupenkine  from the same or similar endeavor of imaging systems discloses the optical imaging device of claim 66, further comprising one or more voltage sources coupled between the one or more first electrodes along the sidewalls of the cavity and the one or more second electrodes (See ¶ [0029] and Fig. 3 - controller 17). 
The motivation for combining Rolland and Kroupenkine  has been discussed in connection with claim 66, above.
Regarding claim 77, Rolland and Kroupenkine  disclose all the limitations of claim 66, and is analyzed as previously discussed with respect to that claim.
the optical imaging device according to claim 66, wherein the surfaces of the sidewalls defining the cavity of the electrowetting lens element have one or more coatings formed thereon, and wherein the outermost coating of each is a hydrophobic coating (See ¶ [0031] and Fig. 3 - applying a voltage to a hydrophobic coating (not visible) that covers the interior of the tubular casing 336 and one of the end caps 338). 
Regarding claim 78, Rolland and Kroupenkine  disclose all the limitations of claim 66, and is analyzed as previously discussed with respect to that claim.
Rolland does not explicitly disclose the optical imaging device according to claim 66, wherein a single second electrode is provided along the surface of the cover or along the surface of the substrate.
However, Kroupenkine  from the same or similar endeavor of imaging systems discloses the optical imaging device according to claim 66, wherein a single second electrode is provided along the surface of the cover or along the surface of the substrate (See ¶[0033] and Fig. 3– electrode 63)
The motivation for combining Rolland and Kroupenkine  has been discussed in connection with claim 66, above.
Regarding claim 82, claim 82 is rejected under the same art and evidentiary limitations as determined for the device of claim 66.
Claims 70 is rejected under 35 U.S.C. 103(a) as being unpatentable over Rolland, in view of Kroupenkine and in further view of Taira et al. (US 20110049337 Al), hereinafter Taira.
Regarding claim 70, Rolland, Kroupenkine  and Taira disclose all the limitations of claim 69, and is analyzed as previously discussed with respect to that claim.
the optical imaging device according to claim 67, wherein the photodetector is optically coupled to the first end of the flexible lightguide (See ¶ [0013] - the processing system 174 then processes the light 150 to create an image pixel corresponding to the point 112 of the material 110; and ¶ [0019] and Fig. 1 - the processing system 174 may process light 150 reflected from the material 110 using optical imaging techniques, such as OCM and/or fluorescence spectroscopy. In some embodiments, OCM can be performed in conjunction with fluorescence spectroscopy so as to enable the generation of high-resolution images of the structure of the material 110, For example, a processing system 174 can be used such as the processing system described in Assignee's currently pending U.S. patent application entitled "Systems and Methods for Performing Simultaneous Tomography and Spectroscopy," filed Apr. 14, 2006, having Ser. No. 11/404,322, which is hereby incorporated by reference in its entirety. See also, US20070239031A1, incorporated by reference, ¶ [0025] - light detector 120, such as a charge-coupled device (CCD), photodiode array, or photomultiplier array, that detects the intensity of the spread light).
Rolland does not explicitly disclose wherein the optical imaging device further comprises an optical filter optically coupled to the first end of the flexible lightguide to the photodetector, in the beam path between the first end of the flexible lightguide and the photodetector, and to the source of radiation between the first end of the flexible lightguide and the source of radiation, the optical filter being configured to couple the radiation from the source of radiation to the first end of the flexible lightguide, and to couple radiation having a different wavelength than the wavelength of the source of radiation from the first end of the flexible lightguide to the photodetector.
However, Taira from the same or similar endeavor of imaging systems discloses wherein the optical imaging device further comprises an optical filter optically coupled to the first end of the flexible lightguide to the photodetector, in the beam path between the first end of the flexible lightguide and the photodetector, and to the source of radiation between the first end of the flexible lightguide and the source of radiation, the optical filter being configured to couple the radiation from the source of radiation to the first end of the flexible lightguide, and to couple radiation having a different wavelength than the wavelength of the source of radiation from the first end of the flexible lightguide to the photodetector (See ¶¶  [0028] and [0178]-[0181] - optical amplifier);
It would have been obvious to the person of ordinary skill in the art before the effective
filing date of the claimed invention to modify the teachings disclosed by Rolland and Kroupenkine  to add the teachings of Taira as above, in order to in order to adjust a laser light intensity (Taira, ¶ [0140]).
Claims 71-74 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rolland, in view of Kroupenkine   and in further view of Papadopoulos et al. (US 9,871,948 B2), hereinafter Papadopoulos.
Regarding claim 71, Rolland and Kroupenkine  disclose all the limitations of claim 66, and is analyzed as previously discussed with respect to that claim.
Rolland does not explicitly disclose the optical imaging device according to claim 66, wherein the flexible lightguide comprises an excitation waveguide having a first end at the first end of the flexible lightguide and a second end at the second end of the flexible lightguide, the excitation waveguide being single-mode at the wavelength of the source of radiation.
However, Papadopoulos from the same or similar endeavor of imaging systems discloses optical imaging device according to claim 66, wherein the flexible lightguide comprises an excitation waveguide having a first end at the first end of the flexible lightguide and a second end at the second end of the flexible lightguide, the excitation waveguide being single-mode at the wavelength of the source of radiation.; (See Col. 4:28-38- single mode fiber);

filing date of the claimed invention to modify the teachings disclosed by Rolland and Kroupenkine  to add the
teachings of Papadopoulos as above, in order focused excitation of light (Papadopoulos, Col.
Col. 4:28-38).
Regarding claim 72, Rolland and Kroupenkine  disclose all the limitations of claim 66, and is analyzed as previously discussed with respect to that claim.
Rolland does not explicitly disclose the optical imaging device according to claim 66, wherein the flexible lightguide comprises one or more detector waveguides, each of the one or more detector waveguides having a first end at the first end of the flexible lightguide and a second end at the second end of the flexible lightguide, the one or more detector waveguides being multimode at the wavelength of the source of pulsed infrared radiation.
However, Papadopoulos from the same or similar endeavor of imaging systems discloses the optical imaging device according to claim 66, wherein the flexible lightguide comprises one or more detector waveguides, each of the one or more detector waveguides having a first end at the first end of the flexible lightguide and a second end at the second end of the flexible lightguide, the one or more detector waveguides being multimode at the wavelength of the source of pulsed infrared radiation (See Col. 4:28-38- multimode fiber);
The motivation for combining Rolland, Kroupenkine  and Papadopoulos has been discussed in connection with claim 71, above.
Regarding claim 73, Rolland and Kroupenkine  disclose all the limitations of claim 72, and is analyzed as previously discussed with respect to that claim.
the optical imaging device according to claim 72, wherein the flexible lightguide comprises a bundle of optical fibers comprising an excitation fiber and a plurality of detector fibers, each of the excitation fiber and detector fibers having a first end at the first end of the flexible lightguide and a second end at the second end of the flexible lightguide, wherein the output of the source of radiation is optically coupled to the first end of the excitation fiber, and the photodetector is optically coupled to the first ends of the plurality of detector fibers.
However, Papadopoulos from the same or similar endeavor of imaging systems discloses the optical imaging device according to claim 72, wherein the flexible lightguide comprises a bundle of optical fibers comprising an excitation fiber and a plurality of detector fibers, each of the excitation fiber and detector fibers having a first end at the first end of the flexible lightguide and a second end at the second end of the flexible lightguide, wherein the output of the source of radiation is optically coupled to the first end of the excitation fiber, and the photodetector is optically coupled to the first ends of the plurality of detector fibers (See Col 4:28-38- Scanning-based endoscopic devices usually rely on the use of a single-mode fiber for the focused excitation and a second fiber, usually multimode, for light collection);
The motivation for combining Rolland, Kroupenkine  and Papadopoulos has been discussed in connection with claim 71, above.
Regarding claim 74, Rolland and Kroupenkine  disclose all the limitations of claim 72, and is analyzed as previously discussed with respect to that claim.
Rolland does not explicitly disclose the optical imaging device according to claim 66, wherein the lightguide is 2 mm or less in diameter.
the optical imaging device according to claim 66, wherein the lightguide is 2 mm or less in diameter (See Col. 23:15-20 - A suggested size for the multimode waveguide element is, but not limited to, 0.1-0.5 mm diameter by 5-20 cm long);
The motivation for combining Rolland, Kroupenkine  and Papadopoulos has been discussed in connection with claim 71, above.
Claims 79-81 and 83-85 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rolland, in view of Kroupenkine  and in further view of Califorrniaa (US 20080097143 Al), hereinafter Califorrniaa.
Regarding claim 79, Rolland and Kroupenkine  disclose all the limitations of claim 78, and is analyzed as previously discussed with respect to that claim.
Rolland does not explicitly disclose the optical imaging device according to claim 78, wherein the single second electrode provided along the surface of the cover is coupled to a plurality of voltage sources, each voltage source being coupled to a different differently-addressable electrode along a sidewall
However, Califorrniaa from the same or similar endeavor of imaging systems discloses the optical imaging device according to claim 78, wherein the single second electrode provided along the surface of the cover is coupled to a plurality of voltage sources, each voltage source being coupled to a different differently-addressable electrode along a sidewall (See ¶ [0313] and Figs. 34A and 34b- Vl and V2)
It would have been obvious to the person of ordinary skill in the art before the effective
filing date of the claimed invention to modify the teachings disclosed by Rolland and Kroupenkine  to add the teachings of Califorrniaa as above, in order to provide liquid lens (Califorrniaa, ¶ [0313]).
Regarding claim 80, Rolland and Kroupenkine  disclose all the limitations of claim 66, and is analyzed as previously discussed with respect to that claim.
Rolland does not explicitly disclose the optical imaging device according to claim 66, wherein the plurality of separately-addressable first electrodes includes at least four separately-addressable first electrodes.
However, Califorrniaa from the same or similar endeavor of imaging systems discloses the optical imaging device according to claim 66, wherein the plurality of separately-addressable first electrodes includes at least four separately-addressable first electrodes (See FIG. 65B and [0399])
The motivation for combining Rolland, Kroupenkine  and Califorrniaa has been discussed in connection with claim 79, above.
Regarding claim 81, Rolland and Kroupenkine  disclose all the limitations of claim 66, and is analyzed as previously discussed with respect to that claim.
Rolland does not explicitly disclose the optical imaging device according to claim 66, wherein the plurality of separately-addressable first electrodes includes at least eight separately-addressable first electrodes.
However, Califorrniaa from the same or similar endeavor of imaging systems discloses the optical imaging device according to claim 66, wherein the plurality of separately-addressable first electrodes includes at least eight separately-addressable first electrodes (See FIG. 65B and [0399])

Regarding claim 83, claim 83 is rejected under the same art and evidentiary limitations as determined for the device of claim 80.
Regarding claim 84, Rolland, Kroupenkine and Califorrniaa disclose all the limitations of claim 80, and is analyzed as previously discussed with respect to that claim.
Furthermore, Rolland discloses a method for imaging a sample, the method comprising (See [0012] -system that can be used to create an image of a material using an appropriate optical imaging technique)
transmitting input optical radiation from a flexible lightguide through a lens assembly comprising an electrowetting variable-focus lens element according to claim 80 (See [0018] – and FIGS 1 and 2- fiber optic cable 142 ), thereby focusing the radiation on or in the sample (See [0020]);
transmitting radiation emanating from the sample in response to the optical radiation to the flexible lightguide through the lens assembly (See [0020]); and
transmitting the emanated radiation to a photodetector (See ¶ [0013] - the processing system 174 then processes the light 150 to create an image pixel corresponding to the point 112 of the material 110; and ¶ [0019] and Fig. 1 - the processing system 174 may process light 150 reflected from the material 110 using optical imaging techniques, such as OCM and/or fluorescence spectroscopy. In some embodiments, OCM can be performed in conjunction with fluorescence spectroscopy so as to enable the generation of high-resolution images of the structure of the material 110, For example, a processing system 174 can be used such as the processing system described in Assignee's currently pending U.S. patent application entitled "Systems and Methods for Performing Simultaneous Tomography and Spectroscopy," filed Apr. 14, 2006, having Ser. No. 11/404,322, which is hereby incorporated by reference in its entirety. See also, US20070239031A1, incorporated by reference, ¶ [0025] - light detector 120, such as a charge-coupled device (CCD), photodiode array, or photomultiplier array, that detects the intensity of the spread light); then
changing the focal length of the variable-focus lens element, the focal position of the variable-focus lens element, or both  ((See ¶ [0025] and FIGS. 1 and 2 -Axial scanning is accomplished by readjusting the variable focus lens 134 to alter the focal length of the lens. See also¶ [0031] – liquid lens 334 can be refocused electrically), and then repeating the transmitting of the optical radiation from the flexible lightguide through the lens assembly, the transmitting of the radiation emanating from the sample in response to the optical radiation, and the transmitting of the emanated radiation to the photodetector (See [0040] or just restart the system).
Rolland does not explicitly disclose by changing one or more voltage biases on one or more of the plurality of separately-addressable first electrodes.
However, Kroupenkine  from the same or similar endeavor of imaging systems discloses by changing one or more voltage biases on one or more of the plurality of separately-addressable first electrodes (See ¶¶ [0003], [0026] and [0029]- the electronic circuit will adjust the voltages across the electrodes in layer 505 such that the droplet 502 will move and become re-aligned. By varying the value of the voltage one can change the optical properties (e.g., the focal length and focal spot position)). 

Regarding claim 85, Rolland, Kroupenkine and Califorrniaa  disclose all the limitations of claim 84, and is analyzed as previously discussed with respect to that claim.
Rolland does not explicitly disclose method according to claim 84, wherein the changing of the focal length of the variable-focus lens element, the focal position of the variable-focus lens element, or both comprises changing the focal position of the variable-focus lens element by changing one or more voltage biases on one or more of the plurality of separately-addressable first electrodes.
However, Kroupenkine  from the same or similar endeavor of imaging systems discloses method according to claim 84, wherein the changing of the focal length of the variable-focus lens element, the focal position of the variable-focus lens element, or both comprises changing the focal position of the variable-focus lens element by changing one or more voltage biases on one or more of the plurality of separately-addressable first electrodes (See ¶¶ [0003], [0026] and [0029]- the electronic circuit will adjust the voltages across the electrodes in layer 505 such that the droplet 502 will move and become re-aligned. By varying the value of the voltage one can change the optical properties (e.g., the focal length and focal spot position)). 
The motivation for combining Rolland and Kroupenkine  has been discussed in connection with claim 66, above.
Examiner notes that Califorrniaa also discloses this limitation in  FIG. 65B and [0399]

Allowable Subject Matter

Claims 68 and 69 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form to overcome all pending rejections set forth 
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO LIMA whose telephone number is (571)270-0625. The examiner can normally be reached Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FABIO S LIMA/